Citation Nr: 9934347	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for thoracic spine fracture residuals, claimed to 
have resulted from VA treatment. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
January 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a VARO consists of a 
Notice of Disagreement (NOD) in writing received within one 
year of the decision being appealed and, after a Statement of 
the Case (SOC) has been furnished, a substantive appeal (VA 
Form 9) received within 60 days of the issuance of the 
Statement of the Case or within the remainder of the one-year 
period following notification of the decision being appealed.

In October 1994, the veteran submitted a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, for 
residuals of a fracture of the thoracic spine.  While this 
initial claim was somewhat vague and confusing, after reading 
the other statements from the veteran, the Board is able to 
determine that the veteran was essentially asserting:  (1) 
that he had paralytic scoliosis, and other complications, due 
to a VA physician's decision not to re-break and align the 
vertebrae of his spine although his fracture at T-7, 8 had 
never been properly set during his recovery from an 
automobile accident in 1979; (2) that he had increased spinal 
deformity and pain in the bones of his spine due to metal 
wires left behind from an improperly performed Luque surgery 
(performed by a VA physician in 1985 to correct scoliosis by 
placing rods in the back) which had failed, necessitating 
removal of the rods; and (3) that he had additional 
symptomatology, such as increased kyphosis of the spine and 
numbness in his hands, due to some new fracture of the spine 
that went without treatment because VA physicians failed to 
detect the problem in a timely manner.  On his initial claim, 
the veteran stated that VA had misdiagnosed a T-4 fracture as 
"phantom pain" in March 1990, and that a private physician 
(Dr. Beisaw) diagnosed the fracture in May 1990.  The veteran 
did not elaborate this third portion of his claim during his 
April 1996 hearing, and that claim is not mentioned in the 
veteran's May 1997 statement, his July 1997 Form 646, or in 
statements dated in April and July 1999. 

The present appeal arises from an April 1995 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a fracture 
of the thoracic spine.  The veteran filed an NOD in September 
1995, and an SOC was issued by the RO in December 1995.  In 
January 1996, the veteran filed a substantive appeal.  A 
transcript of the veteran's April 1996 RO hearing is on file.  

The Board notes that, while multifaceted, the claim on appeal 
essentially alleges that the veteran now suffers increased 
disability as a result of improper medical care provided by 
the VA Medical Center (VAMC) in West Roxbury, MA, at three 
specific points during his many years of VA treatment.  While 
the April 1995 denial, and subsequent RO denials, are all 
broadly stated as denying benefits under 38 U.S.C.A. § 1151 
for "residuals of a fracture of the thoracic spine," the 
Board notes that the December 1995 SOC, and the Supplemental 
Statements of the Case issued in January 1997, July 1997, and 
February 1999 clearly indicate that each of the veteran's 
assertions has been addressed by the RO.    

The Board also notes that, in a May 1997 statement, the 
veteran asserted that his back problems were in some way 
related to an inservice fall while onboard the U.S.S. 
Independence in 1976.  As the issue of service connection for 
the residuals of an inservice fall has never been addressed 
by the agency of original jurisdiction, it is referred to the 
RO for action deemed appropriate.

We note that the veteran's representative, in his Informal 
Brief of Appellant in Appealed Case, submitted to the Board 
in September 1999, raised a number of procedural arguments 
which he asserted required remand of this appeal to the RO.  
As will be discussed below, the Board finds that the RO has 
complied with applicable law, that the veteran has been 
afforded all assistance due him, and that no procedural 
obstacles stand in the way of a determination of the issue at 
this time.


FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was initially treated at a private facility 
for injuries, including a fracture at T-7, 8, following an 
automobile accident in 1979.

3. He began treatment at the VAMC in West Roxbury, MA, in 
January 1980.  

4. The veteran has received treatment and consultation 
regarding his spinal condition and associated residuals, 
at the VAMC in Roxbury, to the present time.

5. An operation (Luque rod stabilization procedure) to brace 
the veteran's spine was performed at the VAMC in West 
Roxbury in January 1985.

6. The veteran has not submitted competent evidence to show 
that he has any additional disability as a result of VA's 
failure to perform a stabilization procedure earlier than 
1985.

7. Following the Luque rod stabilization surgery in January 
1985, the veteran suffered complications resulting in 
removal of the rods by May 1985.  Wires which held the 
hardware could not be completely removed.

8. The veteran has not submitted competent evidence to show 
that he has any additional disability as a result of the 
January 1985 Luque rod installation, the May 1985 rod 
removal, or the residual wire left in his spine.  

9. The file contains no X-ray evidence confirming that the 
veteran had a T4 fracture, and no record indicating that 
any spinal fracture was misdiagnosed and not treated by 
VA. 

10.  The veteran has not submitted competent evidence to 
show that he has any additional disability as a result of 
VA's alleged failure to diagnose or treat a fracture in a 
timely manner.

11.  The veteran has not submitted competent evidence to 
show that he has any additional disability as a result of 
VA's diagnosis and/or treatment of his spinal disorders.


CONCLUSION OF LAW

The veteran's claim for benefits under the provisions of 
38 U.S.C.A. § 1151, for thoracic spine fracture residuals 
claimed as incurred coincident with the diagnosis and 
treatment of his spinal condition, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records show that the veteran left service in January 1977.  
The file contains no indication that he had any problems with 
his spine or his nervous system during service or in the 
years immediately thereafter. 

Records from St. Vincent's Hospital indicate that the veteran 
was admitted in October 1979 for treatment of multiple trauma 
following an automobile accident.  The discharge summary 
indicated that, at the time of admission, he was paralyzed 
from the waist down, and that X-rays indicated fractures at 
T-7, T-8 (the seventh and eighth thoracic vertebrae).  A 
subsequent, more detailed X-ray examination of the dorsal 
spine reportedly revealed a lateral and posterior displaced 
fracture of T-8.  In January 1980, the veteran was discharged 
with the diagnosis of multiple trauma with resultant T-7 
paraplegia.  

Records from the VAMC at West Roxbury show that the veteran 
was admitted in January 1980 for rehabilitation of the dorsal 
spinal cord injury and its symptoms, which were noted to 
include complete spastic paralysis, both motor and sensory, 
at T-8/T-9 bilaterally.  A February 1980 progress note 
indicated that the veteran was reluctant to have surgery 
done.  A partially illegible February 1980 record indicates 
that the veteran had refused surgery at that time and would 
remain in bed for approximately another six weeks.  A March 
1980 record shows that the veteran had a dislocation of T-
7/T-8 that was not reduced, and now was complicated with 
marked kyphosis.  A June 1980 discharge summary indicated 
that neurological examination at the time of discharge showed 
no significant changes.  It was noted that the veteran's 
accident had resulted in a fracture and anterior dislocation 
of T-7 on T-8, and that the dislocation was not reduced, but 
healed at that time.  The discharge diagnosis included post-
traumatic spastic myelopathy, motor and sensory complete, T-
8/T-9 bilaterally on admission; neurological diagnosis 
unchanged at discharge; status post fracture and anterior 
dislocation of T-7/T-8.
 
A September 1980 letter from a VA physician certified that 
the veteran had suffered the loss of the use of both lower 
extremities as the result of an automobile accident in 
October 1979, rendering him paraplegic.  The physician noted 
that the disability was permanent, that no further neurologic 
recovery was expected, and that, for this reason, the veteran 
would need HP (hemiplegia) plates.  

A December 1981 administrative decision concluded that the 
veteran's accident was determined to have not been due to his 
own willful misconduct.  

Records show that the veteran was admitted again, from June 
1980 through March 1981, for ongoing rehabilitative treatment 
and as well as for surgical treatment of a skin pressure 
sore.  Records dated through 1984 show that he was admitted 
to the VAMC for ongoing rehabilitative treatment and annual 
examinations.

Private records from Norman E. Beisaw, M.D., show that the 
veteran was seen in August 1984 after being followed in the 
spinal cord injury center at the VA hospital.  A prescription 
was rendered for a wheelchair.  

A November 1984 discharge summary indicated that the veteran 
was admitted to the VAMC for stabilization of the spine.  It 
was reported that he had developed a mild scoliosis, with 
back pain, at T-7/T-8.  Orthopedic examination revealed a 
kyphotic back in the entire thoracic spine.  The summary 
indicated that the surgery was not performed because of a 
lack of operating room time.  

A discharge summary indicates that the veteran was 
hospitalized at the VAMC in West Roxbury from January to 
February 1985, for Luque rod fusion from T-3 to
T-4 for his kyphoscoliosis with gibbus deformity.  Progress 
notes show that he reported feeling as if a wire in his back 
had moved about two weeks after the surgery.  Complaints of 
sharp, intermittent pain were noted in subsequent records.  
X-rays were taken, which revealed that a sublaminal wire had 
broken.  A February 1985 record indicates that the veteran 
had rod irritation pain over the top of his rods and muscular 
pain from his rods poking the paraspinous muscles.  The 
discharge summary noted that he was encouraged to maintain 
wearing his brace while up in his wheelchair. 

Records show that the veteran was again admitted to the VAMC 
from March to April 1985, for problems including a fever and 
productive cough.  Records from this period of 
hospitalization show that the veteran continued to complain 
of increased back pain since his January operation.  

The veteran was again hospitalized at the West Roxbury VAMC 
in May 1985, for removal of the Luque rods and wires.  A May 
1995 physician's note indicates that a conference was held 
with the veteran, that the veteran clearly understood the 
implications of another surgery, and that he wished to go 
ahead with the removal despite multiple unusual functional 
complaints that the physician could not relate to the rods.  
The operative report shows that complications in removing the 
hardware resulted in wires being left inside the veteran's 
spine.  The records show that the veteran tolerated the 
procedure well, that he had a benign postoperative course, 
and that he was discharged in good condition.  

Records show that the veteran was next admitted to the VAMC 
in March 1986, for his annual physical examination.  The 
report noted that the veteran had undergone  the Luque rod 
surgery and subsequent rod removal, and indicated that the 
veteran had no loss in function and no increase in 
neurological deficit.

On a report of hospitalization for an annual physical in 
February 1987, it was noted that there was no change in the 
veteran's neurological condition since his last annual 
checkup.  The examiner reported that, when seen in November 
1986, the veteran had been advised to have the remaining wire 
removed from his spine, but, at the last moment, the veteran 
had refused the operation.  

The reports of the veteran's annual physicals in 1988 and 
1989 reveal no new information, and essentially report that 
the veteran continued with some chronic SCI (spinal cord 
injury) pain. 

A VA discharge summary shows that the veteran was admitted 
for one day in March 1990, for his annual examination.  The 
primary diagnosis was post-traumatic myelopathy, T-7 
motor/sensory complete paraplegia, and secondary diagnoses 
including fixed thoracic kyphoscoliosis and neuropathic pain 
syndrome.  It was noted that the veteran had spastic 
paraplegia with a level of T-7 motor and sensory complete, 
bilaterally.  The veteran reported that his SCI was 
essentially unchanged.  The examiner noted that the veteran 
apparently had developed a right convex thoracic 
kyphoscoliosis with a Luque rod stabilization that was 
performed in an attempt o correct the deformity in January 
1985.  Rods were reportedly placed from T-4 through the L-4 
level.  The rods were removed secondary to back pain in April 
1985, and there was persistent scoliosis.  Physical 
examination revealed right thoracic convex kyphosis, that was 
fixed, and surgical scars.  Neurological examination showed 
hypalgesia at T-6 bilaterally, and complete analgesia below
T-7, bilaterally.  It was also noted that there was 
hypesthesia at the T-6 and T-7 dermatomes bilaterally, with 
anesthesia below T-8.  Motor examination revealed 5/5 
strength in the upper extremities and 0/5 strength in the 
lower extremities, bilaterally.  Progress notes showed that 
there was no recent change in the veteran's neurologic 
status, with no new or acute problems.  Chronic mid-thoracic 
pain syndrome was noted.  The veteran's condition at 
discharge was good.

Additional records from Dr. Beisaw show that the veteran was 
seen in March 1990.  Physical examination revealed that he 
had increased kyphosis in the mid-thoracic area, with no real 
significant local tenderness.  Neurological examination 
revealed dense paraplegia.  Dr. Beisaw noted that new X-rays 
revealed there were wires present from the old Luque 
fixation, that these appeared to be well-encased in bone, and 
that the risk of removing them certainly would not merit any 
of the gain.  The private physician also noted that there 
appeared to be an element of nonunion at the apex of the 
kyphotic curve.  

A March 1991 VA annual examination report showed that the 
veteran's SCI symptoms continued, and that he had recently 
developed right shoulder pain with tenderness to palpation at 
the scapula, spasm, and increased pain with motion.  It was 
noted that the shoulder pain was due to an injury while 
shoveling snow.  X-rays revealed an old injury of the 
superior aspect of the scapula, with degenerative changes.  
The clinical impression was of fibromyalgia and trigger 
points, right rhomboid muscle, secondary to recent muscle 
strain on the basis of imbalance of mechanical muscular 
forces.  The discharge diagnosis included right shoulder 
overstrain syndrome.  

The report of the veteran's March 1992 annual VA examination 
indicated that he was stable, with the only change being some 
C-6/7 radiculopathy resulting in some numbness to the left 
hand.  

VA X-rays taken in April 1992 showed evidence of an old 
compression fracture of D-8, with kyphosis of a mild gibbus 
at the old fracture site and numerous wire sutures present in 
the apophyseal joints of the dorsal spine.  It was also 
reported that there was no evidence of a recent fracture of 
the dorsal spine and that there were some degenerative 
arthritic changes present.  Views of the lumbosacral spine 
showed normal alignment of the bodies, well-preserved 
interspaces, and no evidence of fracture or dislocations 
seen.  Wires were noted in the apophyseal joints of the 
lumbar bodies, with no destructive process noted.  

Further records from Dr. Beisaw show that the veteran was 
seen in May 1992, after injuring his neck falling over 
backward in his wheelchair.  He noted that the veteran was 
seen in the emergency room at SVH (St. Vincent's Hospital) 
where no fractures were noted, that there was a question of a 
possible slight angular deformity, and that the veteran was 
treated conservatively and referred to his office for follow-
up.  Upon physical examination, it was noted that the veteran 
had no vertebral spine tenderness, and had a full range of 
motion.  Neurological examination of the upper extremities 
was normal.  Review of X-rays reportedly revealed no specific 
pathology and no instability on flexion/extension.  The 
physician noted that the veteran was reassured that this 
appeared to only be a cervical strain, and that the symptoms 
would gradually resolve.

A January 1993 VA record indicated that the veteran was 
admitted primarily for a urinary check.  The history of his 
April 1992 fall was noted, and it was reported that he had 
since developed local neck pain and intermittent numbness of 
the three middle digits of the left hand.  A CAT scan of the 
cervical spine reportedly revealed no evidence of a fracture 
or cervical spine stenosis; however, it did show that there 
was narrowing at the C-6-C-7 interspace.  Following 
examination of the veteran, the diagnoses included left C-6/7 
radiculopathy due to cervical spine narrowing, and
T-7 "Frankel A" paraplegia, post-traumatic.  

VA records from January 1993 note the presence of a left 
ulnar nerve entrapment at the elbow, with signs of chronic 
denervation in the muscles supplied by this nerve.  In 
addition, it was reported that there was some evidence of 
bilateral median nerve entrapment of the carpal tunnels.

On VA examination in March 1993 the diagnosis included T-7 
"Frankel A" paraplegia, bilateral carpal tunnel syndrome 
(CTS), and left cubital tunnel syndrome.  It was noted that 
the veteran reported complaints of tingling in both hands

An August 1994 VA X-ray report noted degenerative arthritic 
disease involving the dorsal and lumbar spine.  There was no 
evidence of a recent fracture noted, but there was evidence 
of an old compression fraction of D-8, with mild kyphosis and 
wires in the apophyseal joints of the dorsal and the lumbar 
spine.  

In October 1994, the veteran submitted a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, for 
residuals of a fracture of the thoracic spine.  In this 
claim, he essentially asserted:  (1) that he had paralytic 
scoliosis, and other complications, due to the fact that the 
Roxbury VAMC did not perform Luque rod stabilization until 
1985; (2) that he had increased pain and spinal 
symptomatology due to an improperly performed 1985 Luque rod 
stabilization which had necessitated a second operation to 
remove hardware, but some wires could not be retrieved; and 
(3) that he had numbness in his hands which was caused by a 
new fracture at T-4, which was not treated by the VAMC 
because the fracture was misdiagnosed in March 1990 as 
"phantom pain."

The discharge diagnosis following the veteran's annual VA 
examination, performed in October 1994, included bilateral 
CTS, left ulnar neuropathy, chronic SCI pain, kyphoscoliosis 
from his spinal fracture/spinal cord injury, and post-
traumatic T-7/
T-8 sensory motor complete spastic paraplegia, "Frankel C".  
The examination noted that the veteran's kyphoscoliosis was 
quite extensive.  

The impression following a November 1994 VA electromyography 
showed that there was electrophysiologic evidence which was 
consistent with median neuropathy at the left wrist as is 
seen in CTS.  In December 1994, the veteran underwent left 
open carpal tunnel release.  

The impression on a June 1995 VA X-ray report was that the 
veteran had a solidly healed compression fracture at the mid 
and distal thoracic vertebral bodies, with the question of 
stress fracture of the posterior elements just below the 
original injury.  

An August 1995 VA progress note tracked the veteran's pain 
symptoms since the 1979 accident.  One notation was as 
follows: "1991 - sudden pain upper T-spine - T4 fracture - 
healed."

A September 1995 VA radiographic report showed that total 
views of the spine revealed rotoscoliosis of the lower 
thoracic and upper lumbar spine, convex to the right.  It was 
noted that the veteran had fusion involving the posterior 
elements of the mid-thoracic and lower thoracic spine, and 
that there were some metallic wires around the T-8 and L-1 
levels.  Also reported were advanced degenerative changes 
seen, with marginal osteophyte formation involving the lower 
thoracic spine, with no subluxations noted, and severe 
kyphosis of the thoracic spine.

In a November 1995 letter sent to a United States Senator, 
the veteran asserted that his back began to heal improperly 
in 1979 and that, after being sent to the VAMC, he asked that 
it be re-broken and properly aligned.  The veteran reported 
that he asked VA neurologists if he could have the surgery, 
and that he was given total assurance that there was no need 
or reason to do this operation.  He asserted that, because VA 
did not correct the problem, it grew worse.  The veteran 
noted that, in January 1985, he underwent a Luque rod 
operation at the VAMC to stabilize his back.  He stated that 
the wires broke, that the rods had to be removed in May 1985, 
and that he has had pain every year since then.  The veteran 
stated that he fractured his spine at T-4 in 1990, and that 
his VA neurologist told him that his symptoms were only 
phantom pain.  Further, the veteran reported that he has 
since seen a new VA orthopedic surgeon, who told him that he 
felt the operation in 1985 was not done properly, and that 
his spine has a 90-degree bend, and twists.  

VA records (including records from the veteran's new VA 
orthopedic surgeon) dated in 1995 and 1996 show that the 
veteran was receiving ongoing treatment for his SCI and its 
residuals.  Records of VA hospitalization for a colonoscopy 
in November 1995 note only that the veteran's back pain had 
progressively increased, leading to minimal daily activities.  
A December 1995 orthopedic follow-up note indicated that the 
veteran could be treated with medication and a brace.  
Another option reportedly included extending the fusion up to 
C7.

During his April 1996 RO hearing, the veteran and his service 
representative essentially asserted that VA treatment over 
the years had led to an increase in the severity of the 
veteran's condition.  Specifically, they contended that his 
symptoms would not be nearly as bad if the Roxbury VAMC had 
decided to perform the surgery that the veteran requested in 
1980, which would have involved re-breaking the spine in 
order to set the proper alignment.  They also asserted that 
the veteran suffered additional disability, including chronic 
and severe back pain, numbing of the hands, kyphosis, and 
increased scoliosis, due to an improperly performed Luque rod 
stabilization operation in January 1985.  According to the 
veteran, wires holding the stabilization rods broke and the 
rods had to be removed in June 1995.  Essentially, the basis 
of the claim was that his spinal disorder had grown more 
severe because the requested procedure was not performed in 
1980, and that, when it was performed five years later in 
1985, it was performed improperly.  The veteran noted that 
his new VA orthopedic specialist at the West Roxbury VAMC had 
told him that he should have had an operation properly fusing 
his spine back in 1980.  He stated that his first VA 
neurologist, Dr. Il Yung Lee, had left to teach at a medical 
school in South Korea.

In May 1996, the veteran submitted a copy of a letter signed 
by Il Yung Lee, M.D., and dated in February 1996.  In the 
letter, Dr. Lee stated that the veteran had been under his 
care in 1980 at the West Roxbury VAMC after his spinal cord 
injury.  Dr. Lee wrote that he recalled that the veteran had 
wanted his broken back to be straightened by surgery, but 
that surgery was not recommended at that time.

A May 1996 discharge summary indicated that the veteran was 
admitted to the VAMC again for another colonoscopy.  Physical 
examination revealed severe kyphoscoliosis and T-7/8 complete 
spinal cord injury. 

In December 1996, volumes of medical records were submitted 
documenting VA and private medical treatment from January 
1980 through June 1996.  The findings pertinent to the 
veteran's claim have been described in detail above.  
Unrelated disorders, such as the residuals of neck trauma 
sustained in the 1992 wheelchair injury, carpal tunnel 
syndrome, and cervical spine narrowing leading to 
radiculopathy, were also documented in these records.

In January 1997, the Hearing Officer summarized the veteran's 
complaints and medical history, weighed the evidence, and 
decided that the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 was not established.

In a May 1997 statement the veteran asserted that the private 
physicians who initially treated his back injury in 1979 had 
plans to do surgery on his spine to correct the misalignment 
as soon as he became stable.  He noted that the surgery was 
not performed due to complications from an infection, that he 
was transferred to the VAMC in West Roxbury, and that the 
surgery was not performed there until 1985.  The veteran 
asserted that it was the failure to have this operation 
performed in a timely manner that led to his paralytic 
scoliosis.  He went on to state that the 1985 operation was 
improperly performed, that he was thereafter placed in a 
wheelchair without a brace, that these two factors caused the 
Luque rod surgery to fail, and that the result was an 
increase in the deformity of his spine.  With his May 1997 
statement, the veteran submitted a copy of an October 1979 
medical record from John Lawrence Munson, M.D.  To support 
his assertion that he should have had the operation shortly 
after being transferred to the VAMC in 1980, the veteran 
points to a statement in that record from Dr. Munson that 
indicated that it was hoped that the veteran would be 
"medically stable for a stabilization procedure in the 
future on his spine."

Private records from the University of Massachusetts Medical 
Center (UMMC) document that the veteran was treated for his 
back problems in September and October 1997.  The report of 
interval tomograms taken of the spine made note of the fact 
that kyphoscoliosis in the mid-thoracic region limited the 
examination to a great extent.  The findings included:  a 
gibbus deformity at T-7, T-8, and T-9 with loss of T-8 
vertebral bodies in the mid and anterior aspect related to 
trauma with fusion of T-8, 9, and 10; and a fracture of the 
fusion mass with pseudoarthrosis at the level of T-9, 10 as 
well as T-11 and T-12.  The impression on a CT of the 
thoracic spine was partially fused vertebral bodies, T-7 
through T-9, around a compressed T-8 with spinal stenosis at 
T-7.  

An October 1997 UMMC record showed that the veteran was 
referred to Walter J. Leclair, M.D., for evaluation of back 
pain in October 1997.  It was noted that the veteran reported 
the medical history of his back disorder, and, in so doing, 
noted a second Luque rod surgery and subsequent removal in 
1995.  Dr. Leclair stated that the veteran was more vague 
about the timing or dates with regard to his second surgery.  
Dr. Leclair preformed a physical examination and reported the 
veteran's current findings.   He concluded that the veteran's 
major problem was a painful thoracic kyphosis, with deficient 
posterior element and anterior fusion through the level of 
the acute kyphotic change.  Dr. Leclair suggested possible 
corrective surgeries and indicated that consultation with an 
experienced spine surgeon was recommended.

In April 1999, the veteran submitted a statement reiterating 
his claim for benefits under 38 U.S.C.A. § 1151.  Stated 
succinctly, he asserted that his disability was made more 
severe by:  (1) VAMC failure to provide an operation when he 
requested one in 1980; (2) 1985 Luque rod stabilization 
surgery, subsequent treatment, and surgery to remove hardware 
which were improperly performed by the VAMC ; and (3) failure 
of the VAMC to detect and treat a new fracture in a timely 
manner.  In this statement, the veteran reported that Dr. 
Leclair said that his spine should have been straightened out 
in 1980 when he first arrived at the VAMC.  

With his statement, the veteran submitted copies of VA and 
private medical records.  Those records that were not copies 
of records already on file included a January 1998 letter 
from Dr. Leclair to the veteran, the physician noting that he 
had been requested to "comment on the appropriateness of your 
[the veteran's] past treat-ment."  Dr. Leclair discussed 
possible future treatment, and essentially indicated that he 
could not engage in speculation as to whether the veteran was 
treated appropriately prior to his initial examination of the 
veteran in October 1997.  The other records that were new to 
the file were reports of VA MRI studies performed in January 
and March 1999.  These records showed current findings, but 
made no comment regarding etiology or the relative quality of 
care received by the veteran over the years.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

We note that the veteran's appeal derives from his October 
1994 claim, in which he appeared to seek "service 
connection" in this matter.  The Board recognizes that, 
since the statute and regulations clearly provide that 
benefits under section 1151 are paid "as if" the disability 
involved were service-connected, the veteran is not herein 
claiming that his present disability is actually service 
connected, i.e., that it was incurred in or aggravated during 
his active service in the 1970's.  Rather, he essentially 
contends that his claimed disabilities are due to improper 
treatment received at VA for non-service-connected injuries.  
Specifically, he contends that his thoracic spine fracture 
residuals were made worse by:  (1) the failure of the West 
Roxbury VAMC to provide an operation when he requested one in 
1980;
(2) improperly performed 1985 Luque rod stabilization and 
subsequent treatment provided by the VAMC; and (3) the VAMC 
failure to detect and treat a new fracture in a timely 
fashion.

The pertinent regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in October 1994.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, (1999).  Thus, a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  

A review of the evidence reflects that, since the veteran 
began treatment at the VAMC in Roxbury, MA, in 1980, his 
thoracic spine fracture residuals have become more severe, so 
that they now include severe chronic back pain, numbing of 
the hands, kyphosis, and increased scoliosis.  The veteran 
contends, with the support of his representative, that his 
current problems are directly due to:  (1) the failure of the 
VAMC to provide a stabilization operation when he requested 
one in 1980;
(2) the improperly performed Luque rod stabilization and 
subsequent treatment performed by the VAMC in January 1985; 
and (3) the failure of the VAMC to detect and treat a new 
fracture in a timely fashion.  While the veteran has not 
specifically listed each disorder that he alleges to be 
involved in this three-part claim, records on file appear to 
indicate that the severity of his thoracic spine fracture 
residuals has steadily grown worse over the years.  

There does not appear to be any doubt that the structural 
integrity of the functional portion of the veteran's spine 
deteriorated coincident with each of the events listed.  Nor 
does the evidence indicate that the veteran's fracture 
residuals remained constant during the period from 1980 to 
1985, during which time surgery was not performed.  
Similarly, we have no reason to doubt the veteran's 
assertions that his residuals grew worse following his 
unsuccessful Luque rod stabilization in 1985, or his 
assertions that his spine deteriorated in 1990, during a 
period of time when he alleges that the VAMC should have 
detected and treated a new fracture.

Regardless of the fact that the veteran's condition grew 
worse over the 20 years he was treated at the VAMC, the law 
clearly provides that any additional disability identified 
after hospitalization or medical or surgical treatment by VA 
must be shown to have actually resulted therefrom, and not to 
have merely arisen coincidental therewith, in order to be 
compensable under section 1151.  We must, therefore, look for 
evidence to satisfy this causation requirement, and, because 
the issue in this case goes to specific assertions of medical 
cause-and-effect, a nexus between the VA health care and the 
claimed disability must be supported by medical (not lay) 
evidence.

Upon careful review of this case, the Board finds that the 
veteran has not submitted competent medical evidence of a 
nexus between any current disorder and an alleged injury 
suffered due to the failure of the West Roxbury VAMC to 
perform a stabilization procedure prior 1985, the 1985 Luque 
rod stabilization surgery and follow-up treatment, or the 
failure to properly diagnose and treat his subsequent 
fractures in a more timely fashion.  

Addressing the assertions temporally, the Board first notes 
that, even if the veteran's spinal condition grew worse from 
the time he began VA treatment in 1980 to the date of the 
Luque operation in January 1985, there is no medical opinion 
on file supporting the assertion that the surgery should have 
been performed earlier than January 1985.  To the contrary, 
the February 1996 letter from Dr. Lee stated that the surgery 
the veteran requested back in the early 1980's was not 
recommended at that time.  While the veteran has asserted 
that a VA physician had told him that he should have had 
fusion performed in 1980 (see April 1996 RO hearing 
transcript), and that Dr. Leclair had stated that he should 
have had the spine straightened out in 1980 (April 1999 
statement), he has provided no specific information in this 
regard, and there is no evidence of such medical opinions on 
file. In sum, there is no competent medical evidence on file 
indicating that the severity of the veteran's spinal 
disorder, or any other current problem, is causally connected 
to an undocumented increase in the severity of his fracture 
residuals, which may have occurred because of an alleged 
delay in scheduling surgery.

We turn next to the veteran's allegation that, as a result of 
the Roxbury VAMC improperly performing the 1985 Luque rod 
stabilization operation and/or failing to inform him to wear 
a brace thereafter, the procedure failed, necessitating 
removal of the hardware, which, through complications or VA 
error, could not be fully accomplished and caused wires to be 
retained in the spine, which, in turn, contributed to an 
increase in the severity of the veteran's current fracture 
residuals.  For the veteran's claim for benefits under 
38 U.S.C.A. § 1151 to be granted under this conglomeration of 
assertions, there would need to be competent medical evidence 
verifying each link in the veteran's chain of allegations.  
Review of the record reveals that there is no medical 
evidence on file that indicates the veteran's current 
fracture residuals have been made more severe as a result of 
the 1985 operation, follow-up treatment, removal of the 
hardware, or retention of the wires.  While it may be true 
that the veteran's fracture residuals are worse today because 
of an improperly performed 1985 operation, no medical 
evidence has been submitted in support of that claim, and 
neither the veteran's assertions, nor any sympathetic  
surmise by the Board, is legally sufficient to well ground 
the claim.

Combining the veteran's first two assertions to pose the next 
logical question, the Board finds that, even assuming, 
arguendo, that the veteran's fracture residuals were 
aggravated by some delay in the date of his operation caused 
by the Roxbury VAMC, the veteran has not submitted any 
medical nexus evidence indicating that an aggravated spinal 
condition caused complications during the operation, or that 
these alleged complications did, in fact, result in his 
current disability.

Looking at the specifics raised by the veteran in the third 
allegation of his October 1994 claim, the Board notes that we 
are unable to find a March 1990 record indicating that a VA 
physician diagnosed "phantom pain" when he should have 
found a fracture.  Second, we do not see any evidence showing 
that a private physician diagnosed a T-4 fracture in May 
1990.  While an August 1995 VA record noted a history of a T-
4 fracture in 1991, and a September 1997 private record of
X-rays showed fracture of the fusion mass with 
pseudoarthrosis was seen at T-9 through T-12, the file 
contains no evidence that would tend to support a finding 
that the West Roxbury VAMC should have detected and treated 
these fractures earlier.  Even if there exists a medical 
record verifying that the veteran had a fracture at a time 
when the VA should have diagnosed it, the veteran has not 
submitted any medical nexus evidence which tends to indicate 
that his current disorder is in any way more severe because 
of that alleged failure to diagnosis and treat the fracture.  
Without this key medical connection, the veteran's claims for 
benefits under 38 U.S.C.A. § 1151 are not well grounded.

As noted above, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of a 
nexus (i.e., a link or a connection) between that asserted 
injury or disease (which in this case was aggravation of the 
fracture residuals due to VA delay in surgery, negligent 
surgery, or failure diagnosis/treat a subsequent fracture) 
and the current disability.  In this instance, while the 
evidence reflects that the veteran currently has severe 
thoracic fracture residuals, the evidence fails to connect 
this disorder, or any other current problem, to the alleged 
aggravation by the action or inaction of the Roxbury VAMC.  
Without medical evidence showing that action or inaction by 
the VAMC caused, or set off a chain of events that caused, 
the current severity of the veteran's fracture residuals, the 
veteran has not submitted a well grounded claim for benefits 
under 38 U.S.C.A. § 1151.

While the Board does not doubt the sincerity of the veteran's 
contention that activity or inactivity by the VAMC in Roxbury 
resulted in disorders such as his current fracture residuals, 
we note that he does not meet the burden of presenting 
evidence of a well-grounded claim under section 1151 merely 
by presenting his own assertions, or those of his 
representative on his behalf, because, as lay persons, they 
are not competent to offer medical opinions.  The Court has 
reiterated this principle many times.  See, e.g., Voerth v. 
West, ___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 
1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998).  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Similarly, the Board is not competent to resolve medical 
issues, such as causation and nexus, without a solid 
foundation in the record, grounded in medical evidence.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Thus, where, as here, the 
appellant has failed to submit medical evidence to well 
ground the claim, we may not resort to speculation as to the 
medical issues presented.

The Board appreciates the representative's vigorous advocacy 
on behalf of the veteran, but, as discussed above, what is 
lacking is medical evidence that any additional disability 
actually resulted from (a) VA delay in performing the 1985 
surgery, (b) the 1985 operation, improper post-operative 
instructions, or removal of hardware, or (c) the failure to 
diagnosis and treat additional fractures in a timely manner.  
The representative's assertions, without the required medical 
evidence, will not suffice.  Again, as we have noted above, a 
claimant for VA benefits must present a well-grounded claim 
by submitting competent evidence, not mere surmise.  See 
Morton v. West, 12 Vet.App. 477 (1999) (emphasizing the 
chronological process whereby the initial burden is on the 
claimant to establish a well-grounded claim).

It bears mentioning that the representative, in his September 
1999 brief, asserted that this case should be remanded by the 
Board, because the veteran had not had the benefit of an 
adjudication which took into account two recent VA 
administrative issuances.  The first of these was a letter 
from the Veterans Benefits Administration (VBA) to its field 
facilities, issued in August 1999, advising them of the 
Morton case (cited above) and emphasizing that, pursuant to 
statutory law, as interpreted in judicial precedent, RO's 
must not develop evidence in claims until they have been 
determined to be well grounded.  That letter also directed 
that claimants who submit claims which are not well grounded 
must be advised as to what evidence is required to complete 
the application for benefits.  The second issuance cited by 
the representative was a directive issued by the Veterans 
Health Administration (VHA), with an expiration date in 
September 1999, authorizing VA physicians to provide opinions 
in support of their patient's claims.

In the Board's view, to whatever extent the VBA letter, and 
the VHA directive, enunciated binding VA policy, that policy 
was substantially complied with in the development and 
consideration of the veteran's claim herein.  As discussed 
above, the veteran's claim was filed in 1994.  The RO has 
rendered several decisions in the matter, has, on many 
occasions, sought and received voluminous evidence from the 
veteran and both VA and non-VA medical sources, has convened 
a hearing with the veteran and his representative, and has 
issued an SOC and several SSOC's.  It is clear that the 
veteran fully understands the need to provide competent 
medical evidence to establish entitlement to benefits under 
38 U.S.C.A. § 1151.  The February 1999 SSOC noted the fact 
that there was no medical opinion evidence in the veteran's 
favor.  In fact, the record on appeal before the Board 
appears to be comprehensive, and it has not been alleged that 
there is any relevant medical evidence which is not already 
of record.  There are several physicians' opinions of record, 
although none supports the veteran's theory of the case.  
Even Dr. Lee, who had moved to Korea, provided a statement in 
this matter; he confirmed that, despite the veteran's desire 
to have surgery to straighten his back in 1980, surgery had 
not been recommended.  Dr. Lee did not, however, indicate 
that the decision not to operate was in any way improper, or 
that it had led to any additional disability.

Therefore, in view of the foregoing, the Board holds that the 
veteran's claim that his current thoracic fracture residuals 
resulted from VA action or inaction over the last 20 years is 
not well grounded, and benefits under section 1151 may not be 
granted.

We are aware that the RO did not deny this claim as not well 
grounded, but reached the merits and concluded that the 
preponderance of the evidence is against granting the 
benefits sought.  Where the Board addresses in a decision a 
question that was not addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby. In this case, we are simply finding 
that the RO went farther than necessary; since the appellant 
did not meet his initial burden, his claim is inherently 
implausible under the law, such that any error by the RO was 
harmless and he is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993); Meyer v. Brown, 
9 Vet.App. 425 (1996).

Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.  


ORDER

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for thoracic fracture residuals claimed to have 
resulted from VA treatment, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

